PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,835,602
Issue Date: 2020 Nov 17
Application No. 15/799,276
Filing or 371(c) Date: 31 Oct 2017
Attorney Docket No. 8103US01 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT AFTER ISSUANCE PURSUANT TO 37 C.F.R. § 1.705(d)” filed January 7, 2021, requesting that the Office correct the patent term adjustment (PTA) from 0 days to 21 days.  

The petition is GRANTED. 

RELEVANT PROCEDURAL HISTORY

On November 17, 2020, the Office determined that patentee was entitled to 0 days of PTA. 

On January 7, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 21 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 21 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A). Patentee and the Office are in disagreement regarding the amount of reduction for applicant delay under 35 U.S.C. 154(b)(2)(c)(iii).
 
“A” Delay
 
Patentee and the Office are in agreement that the “A” delay is 113 days.
 
The Office finds that “A” delay includes the following period(s):
A period of 113 days under 37 CFR 1.703(a)(1), beginning January 1, 2019, the day after the date that is fourteen months after the date the application was filed and ending April 23, 2019, the date a non-final Office action was mailed
 
113 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 0 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1114 days, which is the number of days beginning October 31, 2017, the date the application was filed, and ending November 17, 2020, the date of patent issuance.

The time consumed by continued examination is 63 days.  The time consumed by continued examination includes the following periods: 
A period of 40 days, beginning July 9, 2020 (the filing date of the first RCE) and ending August 17, 2020 (the mailing date of a notice of allowance).
A period of 13 days, beginning August 28, 2020 (the filing date of the second RCE) and ending September 9, 2020 (the mailing date of a notice of allowance).
 
The number of days beginning on the filing date (October 31, 2017) and ending on the date three years after the filing date (October 13, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (63 days) from the length of time between the application filing date and issuance (1114 days) is 1051 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The “B” delay period is completely consumed by continued examination.  

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days).

 Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 92 days.  


A 52 day period pursuant to 37 CFR 1.704(b) for the period beginning April 7, 2020, the day after the date three months after the date a final Office action was mailed and ending May 28, 2020, the date a proper reply to the final Office action was mailed;
A 29 day period pursuant to 37 CFR 1.704(c)(12) for the submission of an RCE under 35 C.F.R. 132(b) on July 9, 2020, after a notice of allowance was mailed June 10, 2020. The period of reduction is the period beginning the day after the date of mailing of the notice of allowance and ending on the date the RCE under 35 C.F.R. 132(b) was filed.
An 11 day period pursuant to 37 CFR 1.704(c)(12) for the submission of an RCE under 35 C.F.R. 132(b) on August 17, 2020, after a notice of allowance was mailed August 17, 2020. The period of reduction is the period beginning the day after the date of mailing of the notice of allowance and ending on the date the RCE under 35 C.F.R. 132(b) was filed.
A 0 day period pursuant to 37 CFR 1.704(c)(10) for the filing of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly required by the Office or an RCE in compliance with § 1.114, after a notice of allowance has been given or mailed, beginning on the day after the date of mailing of the notice of allowance and ending on the date the amendment or other paper was filed.
On October 5, 2020, an amendment or other paper under § 1.312 was filed after the mailing of a Notice of Allowance. Upon review, the paper was a paper in response to the Notice to File Corrected Application Papers mailed September 24, 2020. As such, the paper filed October 5, 2020 was a paper expressly required by the Office. As the paper was expressly requested by the Office, there is no delay in connection with the filing of this paper. The paper is considered not to be a “voluntary” amendment or other paper. See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 Fed. Reg. 36335, 39 (June 16, 2020).  Therefore, the 23 day period of reduction previously applied in connection with this paper is not warranted and is removed, and a 0 day period of applicant delay is entered.

Applicant delay is 92 (52+29+11) days.

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
113 + 0 + 0 – 0 – 92 =  21 days

Patentee’s Calculation:

113 + 0 + 0 – 0 – 92 =  21 days

CONCLUSION

The Office affirms that patentee is entitled to twenty-one (21) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 113 + 0 + 0 – 0 – 92 =  21 days.  

Receipt of the petition fee required by 37 CFR 1.18(e) is acknowledged.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by twenty-one (21) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction